Citation Nr: 1011581	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-28 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to January 
1985, from September 1994 to May 1995, from October 1995 to 
April 1996, from September 1996 to June 1997, from November 
2001 to July 2003, and from November 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law 
Judge in November 2009.  A transcript of the hearing is of 
record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, pes planus was 
incurred in or aggravated by active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for pes 
planus have been met.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).
	
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

	In this case, the Veteran contends that his pes planus was 
caused by wearing combat boots in service.  However, service 
treatment records reflect no complaints of, treatment for, or 
a diagnosis related to flat feet or reasonably attributed 
thereto.  Examinations throughout service, including at the 
time of discharge from service in January 2005, revealed 
"normal" findings of the feet, and he consistently denied 
any history of foot problems on numerous in-service reports 
of medical history.  For these reasons, the Board finds that 
pes planus was not noted during service.  
	
Additionally, the Veteran underwent a VA examination in 
December 2005 to evaluate the nature and etiology of his pes 
planus.  After the VA examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical 
examination, it was determined that "it would require 
speculation to say that this condition was caused by or 
aggr[a]vated by military service" because there were no 
documented complaints of foot problems or chronic symptoms 
related to bilateral pes planus in service.  The examiner 
reasoned that, most often, pes planus is a condition that 
preexists service and rarely develops due to military 
service.  Accordingly, given the absence of in-service 
chronic complaints, the examiner opined that his pes planus 
was "unrelated" to military service.  

	However, the evidence includes the Veteran's statements and 
sworn testimony asserting continuity of symptoms since 
approximately 2002.  See August 2005 statement; Hearing 
Transcript (T.) at p. 4 (indicating the onset between late 
2001 and mid-2003).  In this regard, the Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	Here, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him 
through his senses.   Layno v. Brown, 6 Vet. App. 465, 470 
(1994).   Moreover, in Falzone v. Brown, 8 Vet. App. 398, 403 
(1995), the Court of Appeals for Veterans Claims (Court) 
expressly noted that "pes planus is the type of condition 
that lends itself to observation by a lay witness."  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, throughout service, when the Veteran 
sought to establish medical care with for other disorders, 
including for ankle pain and Achilles tendonitis beginning in 
2002, he did not relate any complaints of bilateral foot pain 
or flat feet.  Moreover, as stated above, while he stated 
that his disorder began in service, his January 2005 
separation examination was absent of any related findings, 
and his January 2005 Report of Medical history expressly 
noted no history of foot pain, despite the fact that he 
complained of other disorders, such as Achilles tendonitis. 

However, in a November 2009 hearing before the undersigned 
Veterans Law Judge, the Veteran explained that, although 
diagnosed with flat feet in service at Fort Eustis, this 
diagnosis was not added to his medical record.  T. at p. 11.  
He stated that, due to the diagnosis pes planus, he was 
directed to buy arch supports, and did so, between active-
duty service periods in October 2003.  In support of his 
contentions, he submitted receipt dated October 2003 for 
several foot products, including one "arch classic."  In 
addition, he also submitted a statement by the chief corpsman 
who examined him in March 2005, who indicated that a history 
of pes planus was known at that time and was a contributing 
factor in excusing the Veteran from performing his annual 
physical readiness test (PRT).  Importantly, the corpsman 
indicated that, given the Veteran's more serious conditions 
at that time, he did not find it significant to note his 
history and diagnosis of pes planus.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Here, the Board finds that the December 2005 VA examination 
to be of little probative value as it did not consider the 
Veteran's competent statements of bilateral foot pain in 
service.  Rather, it relied solely on the absence of 
documented symptoms.  Moreover, to the extent that the VA 
examiner reasoned that pes planus "most often" preexists 
service, there is no indication in the present instance to 
suggest that the Veteran had pes planus prior to service.  In 
fact, as his entrance examination revealed "normal" 
findings of the feet, he is entitled to the presumption of 
having been in sound condition when examined, accepted, and 
enrolled for service.  See 38 C.F.R. § 3.304(b) (2009)  

While the evidence is not unequivocal, it has nonetheless 
placed the record in relative equipoise.  Here, after 
carefully reviewing all the evidence on file, the Board finds 
no adequate basis to reject the competent lay testimony and 
medical evidence of record that is favorable to the Veteran, 
based on a rational lack of credibility or probative value.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans 
v. West, 12 Vet. App. 22, 26 (1998). 

Given the Veteran's competent and credible statements of 
record asserting continuity of symptomatology, which is 
consistent with his October 2003 receipt for arch supports 
and the corpsman's statement acknowledging a known history of 
pes planus, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports the establishment of 
service connection for pes planus.  As such, the appeal is 
granted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

The Board has considered whether further development and 
notice under the VCAA or other law should be undertaken.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for bilateral pes planus is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


